DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed over the prior art of record. The following is an examiner's statement of reasons for allowable subject matter.
The primary reasons for allowance of the independent claim 1 is that the prior art does not disclose or suggest the claimed limitations “…preparing filling second strip-shaped phase change layers, each having a central gap, in regions corresponding to intervals between respective two adjacent electrodes of the second horizontal electrodes such that the second strip-shaped phase change layers have the same central gap distribution as the first strip-shaped phase change layers, and projections of the second strip-shaped phase change layers on the first insulating layer are covered by projections of the first strip-shaped phase change layers on the first insulating layer; (7) preparing second selectors by filling a selector material in the central gaps of the second strip-shaped phase change layers; (8) preparing a second insulating layer made of an insulating material on the substrate such that the second insulating layer covers the second horizontal electrodes, the second strip- shaped phase change layers and the second selectors, with partial regions of the respective second horizontal electrodes exposed to form second horizontal electrode pins; (9) preparing (N-1) X M insulating layer array through holes on a top-layer insulating layer, such that projections of the insulating layer array through holes correspond to regions corresponding to intervals between respective two adjacent electrodes of top-layer horizontal electrodes, each of the insulating layer array through holes has a width larger than the corresponding interval between the two adjacent electrodes, bottom surfaces of the insulating layer array through holes directly reach the substrate, and M is a preset positive integer greater than or equal to 2; (10) filling an insulating material in the insulating layer array through holes to achieve electrothermal isolation in a horizontal direction; (11) preparing vertical electrode array through holes between respective two adjacent insulating layer array through holes of the insulating layer array through holes whose projections correspond to regions corresponding to intervals between respective two adjacent electrodes of the top-layer horizontal electrodes, bottom surfaces of the vertical electrode array through holes directly reaching the substrate...”, in combination with the rest of the limitations of and the order of the steps of claim 1.
The closest prior art reference Song (US 2014/291603 A1) teaches in figures 1-18 and related text e.g. (para. 0081-00140),   A method for preparing a three-dimensional stacked phase change memory (Figure 5), characterized by comprising following steps of: (1) preparing N strips of first horizontal electrodes that are parallel in a certain direction and spaced apart from each other on a substrate (510; Fig.5), where N is a preset positive integer greater than or equal to 2 (greater than 2; Fig.5); (2) preparing filling first strip-shaped phase change layers, each having a central gap (520; Fig.5) , in regions corresponding to intervals between respective two adjacent electrodes of the first horizontal electrodes; (3) preparing first selectors by filling a selector material in the central gaps of the first strip-shaped phase change layers; (4) preparing a first insulating layer made of an insulating material on the substrate such that the first insulating layer covers the first horizontal electrodes, the first strip-shaped phase change layers and the first selectors, with partial regions of the respective first horizontal electrodes exposed to form first horizontal electrode pins (1750; Fig. 17) and teaches some of the other steps in claim 1. 
The pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, included in the PTO-892 Notice of Cited References. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOUNIR S AMER/Primary Examiner, Art Unit 2894